DETAILED ACTION
	Claims 1-15 and 31 are currently pending in the instant application.  Claims 1-14 and 31 are rejected.  Claim 15 is withdrawn.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 20 August 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden  This is not found persuasive because burdensome search is not a requirement for a lack of unity.  However, each group is directed to art recognized divergent subject matter which require different searching strategies for each group.  Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner.  While applicant argues that formula (XI) is the special technical feature, it is noted that the compound 
    PNG
    media_image1.png
    124
    218
    media_image1.png
    Greyscale
 is found in US Patent No. 8,722,660 and is therefore not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
The Preliminary Amendment filed 1 October 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material 
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).
When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(b). 
MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).
20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of April 1, 2019.	The incorporation by reference statement is being added by way of a Preliminary Amendment filed 1 October 2020, which is after the instant application's International filing date of April 1, 2019.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the process of preparing  the formula (XI) by converting a chiral center of compound (VIII) with a specific chiral acid selected from (-)DBTA and N-Tosyl-D-valine does not reasonably provide enablement for the use of any chiral acid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
(a)	Breadth of the claims - The breadth of the claims includes preparing formula (XI) from the compound (VIII), for example, with any chiral acid, such as formula (XII) etc. 
(b)	Nature of the invention - The nature of the invention is the preparation of compounds of the formula (XI) by converting a chiral center of (VIII).



(d)	Level of one of ordinary skill in the art - The artisans synthesizing Applicant' s compound (XI), would be a collaborative team of synthetic chemists and/or possessing commensurate degree level (at least a B.S. degree) and/or skill in the art, as well as several years of professional experience.

(e)	Level of predictability in the art – As provided in applicants specification, the level of predictability is low as only 6 of 98 chiral acids formed the chiral acid salt (VIII) and only 2 of these had any yield.

Any measure of predictability that would result from the situation above is dependent on the artisan synthesizing Applicant's formula (XI) being well above that of ordinary skill in the art. A person having ordinary skill in the art would not have sufficient knowledge of what chiral acids would work, since a majority did not prepare the chiral acid salt (VIII).   

(f)	Amount of direction provided by the inventor - The application is negligent regarding direction with respect to making formula (XI) as applicant has not provided what 92 chiral acids did not work or any direction as to how to choose a chiral acid other than (-) DBTA and N-tosyl-D-valine.  Furthermore, Applicant has not provided any guidance that would lead a person of ordinary skill in the art to be able to predict whether certain chiral acids would work, as again, a majority of unknown chiral acids did not work.

(g)	Existence of working examples – The applicant has only demonstrated two chiral acids that work, see table 1.  Out of 98 tested chiral acids, only (-) DBTA and N-tosyl-D-valine provided a yield of chiral acid salt (VIII).  As stated in example 2, only 6 chiral acids out of a total of 98 chiral acids formed the chiral acid salt (VIII). Hence, Applicant must demonstrate the identification of chiral acids or limit the claims accordingly.

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure – Given the state of the art and lack of predictability discussed in section (e), undue experimentation is needed to practice the full scope of Applicant' s instant invention especially in view of the example 2 which states that only 6 of 98 chiral acids tested provided the chiral acid salt (VIII).



	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_08.htm#sect2164.08"MPEP § 2164.08 (scope or breadth of the claims), §  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_05_a.htm#sect2164.05a"2164.05(a) (nature of the invention and state of the prior art), §  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_05_b.htm#sect2164.05b"2164.05(b) (level of one of ordinary skill), §  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_03.htm#sect2164.03"2164.03 (level of predictability in the art and amount of direction provided by the inventor), §  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_02.htm#sect2164.02"2164.02 (the existence of working examples) and §  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/2100_2164_06.htm#sect2164.06"2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that applicant is insufficiently enabled is clearly justified.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how to convert formula (VIII) to formula (XI) and how to convert the chiral acid to the compound of formula (XI).  There is nothing present in the claim 1 detailing how the compound of formula (VIII) is converted to formula (XI).  There is nothing present in claims 2-14 how the chiral acid is converted to formula (XI)   Compare for example, claim 1 with claim 2, claim 1 has no steps for the conversion, whereas, claim 2 provides that the conversion is done with a chiral acid in the presence of a dynamic resolution promoter to produce a chiral acid salt.  However, claims 2-14 do not provide how the chiral acid salt is converted to the formula (XI).  Compare also with claim 31, which provides the use of a base to convert the chiral acid salt to the formula (XI).
Regarding claim 3, the phrases “e.g” and  "for example" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For example, is Ring A2 a 6-membered aromatic hydrocarbon, or just a benzene ring?  Is Ring A2 a 5 or 6 membered nitrogen containing aromatic heterocylic ring, or just pyridine or pyrimidine?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					12 November 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600